            Case 1:20-cv-02222-CM Document 40 Filed 08/18/20 Page 1 of 1
                                                             " r.=====~=========1
                                                                 USDCSDNY
                                                                 DOCUMENT
UNITED ST ATES DISTRICT COURT                                    ELBCTRONICALLYFll..ED
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X             DOC#:
                                                                 DATEffiRD:
                                                                                 ~   t
                                                                               <J lg''J-0~
Mario Calderon, et al.,


                 Plaintiff( s),                                20 Civ.   1296 (CM) (JLC)
                                                               20 Civ.   2222
         -against-                                             20 Civ.   3053
                                                               20Civ.    3104
                                                               20 Civ.   3481
                                                               20 Civ.   3705

                                                            CALENDAR NOTICE

Clearview AI, Inc., et al.,
              Defendant(s),
----------------------------------------------------X

         Please take notice that the above captioned matter has been scheduled for a:

_Pre-trial conference                 Status conference               _ Oral argument
_Settlement conference             _Plea Hearing                  (Bankruptcy Appeal)
_Rule ( 16) conference             _Final pre-trial conference _ Fairness Hearing
 X Telephone conference            _Jury Selection and Trial _ OTSC Hearing
_Non-Jury Trial                    _Inquest


on Wednesday, September 9, 2020 at 10:30 A.M. before the Honorable Colleen McMahon,
United States District Judge. Parties should dial in at 1(888)363-4749, access code (9054506)
to join the conference

        Any scheduling difficulties must be brought to the attention of the Court in writing and
faxed to Chambers at (212) 805-6326.

Dated: August 18, 2020
       New York, New York


                                                        So Ordered




                                                        Colleen McMahon, Chief U.S.D.J
